Citation Nr: 0527199	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 14, 2002, 
for service connection for tinnitus and bilateral hearing 
loss, to include consideration on the basis of clear and 
unmistakable error (CUE) in a September 1992 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran had a period of active duty for training from 
August 1983 to November 1983 and served on active duty from 
February 1985 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
tinnitus and bilateral hearing loss and assigned an effective 
date of June 14, 1992, for service connection.

The veteran testified at a Board videoconference hearing in 
February 2005 in Washington, D.C.  A transcript (T) of the 
hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran was notified in October 1992 of a September 
16, 1992, RO rating decision that denied entitlement to 
service connection for a hearing loss and he did not appeal 
the determination. 

2.  The September 16, 1992, RO decision that denied service 
connection for hearing loss was adequately supported by the 
evidence then of record and the law applicable at that time; 
it was not undebatably erroneous.

3.  The veteran did not appeal October 1996 and June 1998 RO 
decisions that found he had not submitted new and material 
evidence to reopen the claim of service connection for 
hearing loss.

4.  The veteran sought to reopen the claim of service 
connection for hearing loss in August 1999; the evidence 
requested in September 1999 and again in May 2001 was not 
received until June 14, 2002.

5.  Evidence showing tinnitus and a right ear hearing loss 
disability was received with the veteran's application to 
reopen his claim for service connection for hearing loss on 
June 14, 2002; a left ear hearing loss disability was first 
shown on a VA examination conducted in October 2002 and a 
nexus or connection between hearing loss and tinnitus and 
service was first shown by the October 2002 VA examination.


CONCLUSIONS OF LAW

1.  The September 16, 1992, rating decision that denied 
entitlement to service connection for hearing loss did not 
constitute CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004).

2.  The criteria for an effective date earlier than June 14, 
2002, for a grant of service connection for a bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.157(b), 
3.400(q)(1)(i), (ii), (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In June 1992, the RO received the veteran's original claim 
for hearing loss.  The RO denied the claim in a September 
1992 rating decision.  A notification letter was sent to his 
last address of record in October 1992 but was returned to 
the RO undelivered.  Evidence in the file shows that the RO 
was able to obtain the proper address for the veteran through 
the postmaster and begin payment to him of compensation for 
another service-connected disability and remailed notice of 
the September 1992 rating decision in December 1992.  The 
veteran did not appeal this decision to the Board.

In October 1996, the RO received a statement from the veteran 
requesting reconsideration of the previously denied claim for 
service connection for hearing loss.  The RO construed this 
claim as an application to reopen the claim, and it sent the 
veteran a letter, dated in November 1996, informing him that 
the September 1992 rating decision denying service connection 
for hearing loss was a final decision and advising him that 
he was required to submit new and material evidence in order 
to reopen his claim.  The RO also explained to the veteran 
what new and material evidence was and told him that if this 
evidence was received within a year from the RO's letter, 
i.e. by November 18, 1997, his claim might be reopened from 
the date of his request in October 1996; otherwise, the RO 
could not consider reopening his claim until it received the 
new and material evidence.  The veteran did not reply to the 
RO's letter.

In May 1998, the RO received a statement from the veteran 
requesting that his claim for hearing loss be reopened.  With 
his request, he submitted a report of audiometric testing 
dated in February 1995.  He asked that he be scheduled for a 
VA examination.

In a June 1998 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
hearing loss, noting that the February 1995 audiometric 
examination did not show that the veteran had hearing loss 
for VA rating purposes.  The RO notified the veteran of this 
decision and his appeal rights in June 1998.  The veteran did 
not appeal the decision.

In a statement received in August 1999, the veteran requested 
that his claim for service connection for hearing loss be 
reopened.  In a letter dated in September 1999, the RO 
explained that the claim for service connection for hearing 
loss was previously denied because the evidence did not show 
that hearing loss was incurred in service or during any 
applicable presumptive period.  The RO requested that the 
veteran submit evidence showing treatment and/or a diagnosis 
of hearing loss during military service or shortly 
thereafter.  The RO explained to the veteran what this 
evidence might consist of.  The RO advised the veteran that 
if the evidence was not received within one year from the 
date of its letter, benefits, if established, could not be 
paid prior to the date the evidence was received.

In May 2001, the RO sent the veteran a letter informing him 
of the enactment in November 2000 of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Concerning the hearing loss 
claim, the RO informed the veteran that the information or 
evidence that it needed from him was new and material 
evidence to support his claim for service connection for 
hearing loss.  In a September 2001 rating decision, the RO 
denied service connection for hearing loss on the basis that 
new and material evidence had not been submitted to reopen 
this claim.  The veteran was notified of this decision in 
September 2001.

On June 14, 2002, the RO received a statement from the 
veteran requesting reconsideration of its September 2001 
rating decision.  Accompanying this statement was a report, 
dated April 15, 2002, of audiometric testing done at a VA 
medical center (VAMC).  In October 2002, the veteran 
underwent an audiological evaluation by a private audiologist 
at VA's request.  In the October 2002 rating decision that is 
the subject of this appeal, the RO granted service connection 
for bilateral hearing loss and tinnitus, effective June 14, 
2002.

In a February 2003 statement, the veteran requested "de novo 
review" of the effective date assigned for service 
connection for bilateral hearing loss and tinnitus, arguing 
that these disabilities were included on his original claim 
in 1992 and that he subsequently refiled claims for service 
connection for them numerous times since then.  The RO 
construed this statement as a claim for an effective date 
earlier than June 14, 2002, rather than as a notice of 
disagreement with the effective date assigned by the October 
2002 rating decision, and denied the claim in an August 2003 
rating decision.  

In September 2003, the RO received a notice of disagreement 
with the effective date assigned for service connection for 
bilateral hearing loss and tinnitus.  The veteran specified 
that this statement was a notice of disagreement with the 
October 2002 rating decision assigning the effective date and 
it was timely filed with that decision.

A statement of the case was issued in October 2003, and the 
veteran submitted a VA Form 9 substantive appeal in October 
2003 in which he contended that his hearing loss was brought 
to his attention when he got out of the service, that he had 
taken several tests which showed the loss, and that the 
effective date should be when he first realized he had 
hearing loss.  He asked that the effective date be set in May 
1992, as of the date of his discharge from service.

In a statement dated in January 2005, the veteran asserted 
that, after the June 1998 rating decision was issued, he 
sought to reopen his claim in August 1999.  He stated that 
his claim had been in continuous prosecution since August 
1999 and further stated that that claim was denied in the 
rating decision dated in September 2001.  He then noted that 
he submitted a statement requesting reconsideration along 
with VAMC medical records in June 2002 and service connection 
was then granted in October 2002.  He contended that the 
evidence submitted in June 2002 constituted evidence 
submitted within the appeal period of the September 2001 
rating decision and that therefore the effective date should 
be assigned "[i]n accordance with 38 C.F.R. 
§ 3.400(q)(1)(i), '. . . records received within appeal 
period or prior to appellate decision.  The effective date 
will be as though the former decision had not been rendered . 
. .'"  See Statement of Accredited Representative in 
Appealed Case, dated January 27, 2005, 2nd page.  He argued 
that, therefore, the effective date should be no later than 
August 5, 1999, the date of claim.  Id.  

At the hearing before the Board in February 2005, the veteran 
argued that his claim should have been granted in 1992 based 
on his service medical records without a medical examination 
or opinion at that time or that VA should have obtained a 
medical opinion or examination at that time.  The Chairman 
(the Veterans Law Judge rendering the determination in this 
case) acknowledged the veteran's argument in his substantive 
appeal that the effective date for service connection for 
bilateral hearing loss and tinnitus should be the date of his 
discharge from service in May 1992 and explained that, since 
a final rating decision denying the claim was issued in 
September 1992, the only means by which the veteran could 
obtain an effective date as of the day after discharge from 
active duty would be to show that the denial of his claim in 
September 1992 was CUE.  The Chairman further explained that, 
although she was willing to take testimony regarding the 
issue of CUE in the September 1992 rating decision as a 
subissue of the claim for an earlier effective date, there 
was a potential procedural defect in the case that would 
prevent the Board from issuing a decision based on CUE and 
that was that the RO had not provided the veteran with notice 
of 38 C.F.R. § 3.105(a), the regulation governing CUE.  The 
veteran, through his representative, stated at the hearing 
that he wished to waive his right to notice of section 
3.105(a), and he submitted a statement waiving such notice.  
He also expressed his desire to have the Board consider his 
arguments regarding CUE in the September 1992 rating decision 
as a subissue of his appeal for an earlier effective date.

In addition to the argument for an earlier effective date 
based on CUE in the September 1992 rating decision, the 
veteran also reiterated his argument that the effective date 
should have been set in accordance with the regulation 
governing new and material evidence submitted within an 
appeal period of a denial of a claim.  In addition, the 
veteran indicated that VA medical records should be 
considered as an informal claim to reopen under 38 C.F.R. 
§ 3.157(b) and an effective date should be set in accordance 
with that regulation.

Applicable Law

Unless specifically provided otherwise, the effective date of 
an award of compensation based on claim reopened after final 
adjudication shall be fixed in accordance with facts found 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The 
implementing VA regulation provides that the effective date 
of an award of compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  VA regulations further provide that the effective 
date for an award of service connection for a disability 
shall be the day following separation from active service or 
date entitlement arose if the claim was received within one 
year after separation from service; otherwise, the effective 
date shall be date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Section 3.156(b) provides in pertinent part, "[n]ew and 
material evidence received prior to the expiration of the 
appeal period or prior to an appellate decision if a timely 
appeal has been filed . . . will be considered as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period.  38 C.F.R. § 3.156(b).  The 
effective date provision governing this situation provides as 
follows:

(q)  New and material evidence (Sec. 
3.156)--(1)  Other than service 
department records--(i)  Received within 
appeal period or prior to appellate 
decision.  The effective date will be as 
though the former decision had not been 
rendered.

38 C.F.R. § 3.400(q); cf. VAOPGCPREC 12-98 at para. 12 (Sept. 
23, 1998) (indicating that the provision of section 
3.400(q)(1)(i) that the effective date "will be as though 
the former decision had not been rendered" results in the 
former decision being a "nullity").  

A report of examination or hospitalization which meets 
certain requirements will be accepted as an informal claim 
for VA benefits if the report relates to a disability which 
may establish entitlement.  38 C.F.R. § 3.157(a).  Once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of a report of VA examination or 
hospitalization will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157(b).  The date of outpatient or hospital examination 
or date of admission to a VA hospital will be accepted as the 
date of receipt of claim when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or where a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a); see Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, veteran must show clear and unmistakable 
error in RO decision disallowing higher rating).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Analysis

Hearing loss.  The veteran claims entitlement to an effective 
date earlier than June 14, 2002, for service connection for 
hearing loss based on different theories of entitlement.  
First, he has argued that the date should be the day 
following his discharge from service.  As was explained to 
him at the hearing before the Board, the only basis on which 
such a date could be granted would be if he were to show CUE 
in the September 1992 rating decision which denied his claim 
for hearing loss.  In this regard, he has argued that the RO 
should have decided his claim favorably in 1992 based solely 
on his service medical records.  However, the Board notes 
that this argument is nothing more than his disagreement with 
how the RO evaluated the facts in his case.  The RO reviewed 
the veteran's service medical records in September 1992 and 
concluded that hearing loss was not shown.  Concerning this, 
the Board notes that a diagnosis of hearing loss was not 
rendered in service, although audiometric testing was done at 
entrance to service, several times during service, and at the 
time of separation.  On the physical profile block on the 
entrance examination report, on a November 1991 reference 
audiogram, and on the separation examination report, a 
designation of "1" was assigned consistently.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting 
Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An 
individual having a numerical designation of '1' under all 
factors is considered to possess a high level of medical 
fitness and, consequently is medically fit for any military 
assignment.").  Thus, there is evidence of record supporting 
the RO's September 1992 conclusion that hearing loss was not 
shown by the service medical records, and the veteran's 
argument that the RO clearly and unmistakably erred in so 
concluding is nothing more than his disagreement with that 
conclusion, and such disagreement cannot be CUE.

The veteran has also indicated that the RO committed CUE in 
the September 1992 rating decision by deciding his case based 
on the service medical records alone without ordering a VA 
examination or obtaining a VA opinion.  This argument 
indicates that the veteran believes the RO failed in its duty 
to assist him in 1992 by not ordering an examination.  The 
Board notes that the RO may determine whether service medical 
records or other medical records in a case are 
contemporaneous and complete enough to decide a claim without 
obtaining additional medical evidence; therefore, the RO's 
not having ordered an examination is not necessarily error at 
all and if it is not error, it cannot be CUE.  Fugo, 6 Vet. 
App. at 45 (noting that "simply to label garden-variety 
types of error as CUE" is not sufficient to raise viable CUE 
claim).

However, even assuming, without deciding, that the RO failed 
in its duty to assist the veteran in 1992 by not ordering an 
examination, the Board notes that such failure in the duty to 
assist cannot be CUE because it cannot be determined what the 
results of such an examination might have been had it been 
conducted.  Therefore, it cannot be undebatable that such an 
examination would have changed the outcome of the decision to 
one that was favorable to the veteran at that time.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is 
difficult to see how either failure in 'duty to assist' or 
failure to give reasons or bases could ever be CUE"); see 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that 
failure to fulfill duty to assist cannot constitute clear and 
unmistakable error).  For the reasons noted above, the Board 
concludes that an earlier effective date based on CUE in the 
September 1992 rating decision must be denied.

Second, the veteran has indicated that a date earlier than 
June 14, 2002, should be assigned based on a VA examination 
report or reports under section 3.157(b)(1).  Although he has 
not clearly articulated which report or reports he believes 
constitutes an informal claim under section 3.157(b)(1), he 
apparently construes the regulation as applying to his case 
perhaps because it refers to "an informal claim to reopen".  
38 C.F.R. § 3.157(b).  However, the Board notes that the kind 
of "reopening" contemplated by the regulation is one for 
compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree."  Id.  That is not the situation 
here.  Rather, a claim for service connection for hearing 
loss was denied in September 1992, not allowed.  Thereafter, 
applications to reopen the claim for service connection were 
denied until the RO reopened the claim in October 2002 and 
granted service connection.  Thus, the reopening here-of the 
claim for service connection-is not the kind of reopening 
that is contemplated by section 3.157(b).  In this case, no 
formal claim for service connection for hearing loss had ever 
been allowed before the October 2002 rating decision was 
promulgated.  See Crawford v. Brown, 5 Vet App 33 (1993); 
38 C.F.R. § 3.157(b)(1) (1996) ("The provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.").  
Accordingly, the provisions of section 3.157(b) do not apply 
in this case.

Finally, the veteran argues that an effective date for 
service connection for hearing loss earlier than June 14, 
2002, should have been assigned under the provisions of 
38 C.F.R. § 3.400(q)(1)(i) because the allowance of service 
connection was based on new and material evidence that was 
received within the appeal period of the September 2001 
rating decision which denied service connection for hearing 
loss.  Concerning this argument, the Board notes that it is 
true that the veteran filed an application to reopen his 
claim on June 14, 2002, which was within the one-year appeal 
period of the September 2001 rating decision which had denied 
service connection for hearing loss on the basis that no new 
and material evidence had been submitted to reopen that 
claim.  It is also true that the veteran submitted evidence, 
an April 2002 VA report of audiometric testing, on June 14, 
2002, in support of his claim to reopen.  After another VA 
examination was conducted in October 2002, service connection 
for hearing loss was granted by the RO in October 2002.  
Thus, the veteran contends that service connection was 
granted based on an application to reopen submitted within 
the appeal period of a former denial, and therefore, the 
former decision-the September 2001 rating decision--denying 
the claim is rendered a nullity, and the effective date 
"will be as though the former decision had not been 
rendered."  38 C.F.R. § 3.400(q)(1)(i); VAOPGCPREC 12-98 at 
para. 12.  

Where a decision denying a claim is rendered a nullity, the 
effect is that the claim which gave rise to that decision is 
still pending at the time that the benefit sought is granted.  
Thus, sections 3.156(b) and 3.400(q)(1)(i) allow for a 
different and earlier "claim" to be considered for the 
purposes of the phrase "the date of receipt of claim" in a 
situation in which new and material evidence is received 
within the appeal period.  38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i), (r).  However, there are other factors 
involved in assigning effective dates than simply 
ascertaining when the claim was received; for example, if 
entitlement to the benefit arose after the date the claim was 
received, the later date would be assigned rather than the 
date of receipt of claim.  38 C.F.R. § 3.400(q)(1)(ii), (r) 
(effective date of reopened claim will be date of receipt of 
claim or date entitlement arose, whichever is later).

In this case, it may be argued that the September 2001 rating 
decision, which denied service connection for hearing loss on 
the basis that no new and material evidence had been 
submitted to reopen the claim, did not arise from a claim 
filed by the veteran at all, but instead arose from a 
misinterpretation of a new law by the RO.  The veteran had 
filed an application to reopen his claim for service 
connection for hearing loss in August 1999 and the RO sent 
him a letter in September 1999 informing him that he must 
submit new and material evidence to reopen his claim and that 
if he did not do so within a year-i.e., by September 2000,--
benefits, if established, would not be paid prior to the date 
the evidence was received.  When the veteran did not respond 
to this letter within one year, he abandoned his claim to 
reopen.  38 C.F.R. § 3.158.  No adjudication by the RO was 
needed because no evidence had been submitted to warrant an 
adjudication.

However, the RO had been developing two other claims in 1999-
2000, a claim for an increased rating for a back condition 
and an original claim for service connection for a foot 
condition, when the VCAA was enacted in November 2000.  
Although it was not required to do so under VCAA, the RO 
included instructions about the veteran's application to 
reopen his claim for service connection for hearing loss in 
its May 2001 VCAA notification letter which the law required 
the RO to send with regard to the other two claims before 
adjudicating them.  The VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the May 2001 letter, the RO again informed the veteran 
that he must submit new and material evidence to reopen his 
claim for service connection for hearing loss.  In effect, 
the RO was inviting him to submit another application to 
reopen.  When the veteran did not reply to the letter, the RO 
denied service connection for failure to submit new and 
material evidence in a rating decision dated in September 
2001.   

The veteran argues that this rating decision denied the claim 
to reopen which he had submitted in August 1999.  For the 
reasons noted above, the Board disagrees, having found that 
the veteran abandoned that claim.  However, assuming for 
discussion purposes, without deciding for the purpose of this 
decision, that the September 2001 rating decision arose from 
the application to reopen submitted in August 1999 and that 
that rating decision is now rendered a nullity because 
service connection was granted based on new and material 
evidence submitted within the appeal period of that decision, 
the Board concludes for the reasons which follow that an 
effective earlier than June 14, 2002, still may not be 
assigned for the award of service connection for hearing loss 
in this case.

Concerning this, the Board notes that, for claims for service 
connection for hearing loss or impairment, VA has 
specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.  On the April 2002 VA report, audiogram results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
30
35
LEFT
10
10
5
15
25

Speech recognition in the right ear was 88 percent and in the 
left ear, 100 percent.  These findings show a degree of 
hearing loss in the right ear only that meets the 
requirements of section 3.385 for a hearing loss disability.

On the October 2002 VA examination, the findings showed that 
both ears met the requirements of section 3.385 for a hearing 
loss disability:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
35
45
LEFT
20
25
30
30
50

Speech recognition was 84 percent in the right ear and 88 
percent in the left ear.

Although the degree of hearing loss in right ear met the 
requirement for a hearing loss disability under section 3.385 
as of April 15, 2002, when that VA examination was conducted, 
no opinion was rendered to connect that hearing loss to 
service until the time of the October 2002 examination.  
Thus, arguably entitlement to service connection did not 
arise until October 2, 2002, when all the elements required 
for entitlement to service connection were met including a 
current disability (as shown by the audiogram results) and a 
nexus or connection between that disability and service (as 
demonstrated by the October 2002 examiner's opinion).  Under 
the general requirement for effective dates-i.e., that the 
effective date be the date of receipt of claim or the date 
entitlement arose which ever is later,--October 2, 2002-
should have been the effective date assigned.  Although the 
RO granted an earlier date, i.e. June 16, 2002,--which it 
regarded as the date of the receipt of an application to 
reopen the claim--as the effective date for service 
connection for hearing loss, any possible error, in granting 
a date earlier than that required under the law favored the 
veteran.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Moreover, although a right ear hearing loss 
disability met the requirements of section 3.358 in April 
2002, the earliest possible effective date for an application 
to reopen a previously disallowed claim is the date of 
receipt of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(2), (r).

Concerning this, the Board notes that there is no legal 
provision for assigning a date earlier than the date of claim 
except where a claim is reopened and granted based on 
evidence received within an appeal period of a former denial.  
In this case, although the RO reopened the claim for service 
connection based on the evidence received by the veteran in 
June 2002 within the appeal period of the September 2001 
rating decision, entitlement to service connection for a 
hearing loss disability did not arise until the October 2002 
VA examination showed a link between the right ear hearing 
loss and service and showed that a left ear hearing loss was 
present which met the requirements of section 3.385 and was 
also related to service.  For these reasons, the Board 
concludes that June 14, 2002, was the correct effective date 
for service connection for hearing loss.  Accordingly, the 
claim for an earlier date must be denied.

Tinnitus.

No claim for service connection for tinnitus was received by 
VA before June 14, 2002, when a statement from the veteran 
was received along with a VA outpatient treatment note, dated 
in April 2002, in which an examiner noted complaints of 
tinnitus.  Following a VA examination in October 2002, the RO 
granted service connection for tinnitus, effective June 14, 
2002, the date of receipt of claim for service connection.  
Since the original claim for service connection for tinnitus 
was received by the RO on June 14, 2002, the Board concludes 
that that is the correct effective date for service 
connection for tinnitus under the laws governing effective 
dates.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Accordingly, the claim for an earlier date must be denied.


ORDER

An effective date earlier than June 14, 2002, for service 
connection for a bilateral hearing loss and for tinnitus, 
including based on consideration of CUE in a September 1992 
rating decision denying service connection for hearing loss, 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


